Citation Nr: 1314054	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-43 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for a left arm disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel
INTRODUCTION

The Veteran had active service from May 1989 to April 1993.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for both a sleep disorder and a left arm disorder.  In June 2012, the Veteran was afforded a hearing before an Acting Veterans Law Judge sitting at the RO.  A transcript of that hearing was prepared and incorporated into the record.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In February 2013, the Veteran was informed that the Acting Veterans Law Judge who had conducted his June 2012 hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In March 2013, the Veteran indicated that he desired an additional hearing before a Veterans Law Judge sitting at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Notify the Veteran and his accredited representative of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

